Case 2:17-cv-07639-SJO-KS Document 662 Filed 01/22/20 Page 1 of 2 Page ID #:32453

                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                                                   CASE NUMBER:


   JUNO THERAPEUTICS, INC., et al.                                   2:17−cv−07639−SJO−KS
                                                   Plaintiff(s),

            v.
   KITE PHARMA, INC.BRISTOL−MYERS
   SQUIBB COMPANY                                                    NOTICE TO FILER OF DEFICIENCIES IN
                                   Defendant(s) Respondent(s).
                                                                     ELECTRONICALLY FILED DOCUMENTS




   PLEASE TAKE NOTICE:

   The following problem(s) have been found with your electronically filed document:

   Date Filed:         1/21/2020
   Document Number(s):                658
   Title of Document(s):             Motion related document by Juno Therapeutics and Sloan
   Kettering
   ERROR(S) WITH DOCUMENT:

   Proposed Document was not submitted as separate attachment.




   Other:

   pdf document is a proposed judgment, which should have been submitted as a separate attachment. As an
   alternative, prepare and e−file a formal Notice of Lodging, to be docketed only under its specific event: Notice
   of Lodging, to which the formal proposed order is submitted as Separate Attachment thereto.
   Note: In response to this notice, the Court may: 1) order an amended or corrected document to be filed; 2) order the
   document stricken; or 3) take other action as the Court deems appropriate. You need not take any action in response to this
   notice unless and until the Court directs you to do so.


                                                    Clerk, U.S. District Court

   Dated: January 22, 2020                          By: /s/ Linda Chai Linda_Chai@cacd.uscourts.gov
                                                       Deputy Clerk



    G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
Case
   cc:2:17-cv-07639-SJO-KS              Document
       Assigned District Judge and/or Magistrate Judge 662 Filed 01/22/20 Page 2 of 2 Page ID #:32454

        Please refer to the Court’s website at www.cacd.uscourts.gov for Local Rules, General Orders, and applicable forms.




    G−112A(05/19) NOTICE TO FILER OF DEFICIENCIES IN ELECTRONICALLY FILED DOCUMENTS
